The opinion of the Court was delivered by
Gantt, J.
This case was brought up on a motion for a new trial, on the ground of misdirection, and I am of opinion that it should be allowed. The jury had certainly no discretion to give to the defendant this right of way, on the ground of convenience. The plaintiff’s right of sole enjoyment is steadfast and firm, unless the road had been established by law, or claimed by prescription. And as the jury were probably influenced in finding their verdict by that part of the charge which *85related to the convenience of the parties, I am of opinion, that a new trial should be allowed.
Bichardson, Attorney General, for the motion. Hayne, contra.
Colcock, Nott and Cheves, JJ., concurred.
See 2 McC. 445.